Exhibit 10.3

NUTRISYSTEM, INC.

AMENDED AND RESTATED NUTRISYSTEM, INC.

2008 LONG-TERM INCENTIVE PLAN

2013 PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT

(Keira Krausz)

This 2013 PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT (the
“Agreement”), dated as of March 21st, 2013 (the “Date of Grant”), is delivered
by NutriSystem, Inc. (the “Company”) to Keira Krausz (the “Grantee”).

RECITALS

A. The Amended and Restated NutriSystem, Inc. 2008 Long-Term Incentive Plan (the
“Plan”) permits the grant of performance-based restricted stock units.

B. The Compensation Committee of the Board of Directors of the Company has
determined that the Grantee is eligible to participate in the Plan and has
approved this Grant under the Plan.

C. Except as otherwise defined in this Agreement; capitalized terms used herein
shall have the meanings set forth in the Plan.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance-Based Restricted Stock Units. Subject to the terms and
conditions set forth in this Agreement and the Plan, the Company hereby grants
to the Grantee 14,671 performance-based restricted stock units (the “Performance
Units”). The Performance Units are contingently awarded and will become vested
and distributable if and only to the extent that the performance goals and other
conditions set forth in this Agreement are met. Each Performance Unit shall be a
phantom right and shall be equivalent to one share of Company Stock on the
applicable distribution date, as described in Paragraph 3 below. The number of
Performance Units set forth above is equal to the number of Performance Units
that will vest upon achievement of the target level of performance (the “Target
Award”).



--------------------------------------------------------------------------------

2. Vesting.

(a) Subject to the other provisions of this Paragraph 2, the Performance Units
shall vest as of December 31, 2014 (the “Service Date”) to the extent determined
by the Committee based on the attached Exhibit A. Any Performance Units that do
not vest due to failure to fully satisfy the applicable performance goal(s) or
service condition(s) shall be forfeited and the Grantee shall not have any
further rights with respect to those Performance Units.

(b) If the Grantee’s service with the Employer ceases prior to the Service Date
due to the Grantee’s death or “total disability” (as defined below), the Grantee
shall become vested in a pro-rata portion of the Performance Units. The pro-rata
portion shall be determined by multiplying (i) the Target Award by (ii) a
fraction, (A) the numerator of which is the number of days of continuous service
performed by the Grantee for the Employer during the period beginning January 1,
2013 and ending on the Service Date (the “Performance Period”), and (B) the
denominator of which is 730. Any Performance Units that do not vest in
connection with such death or total disability shall be forfeited as of the date
the Grantee’s service ceases and the Grantee shall not have any further rights
with respect to those Performance Units.

(c) If the Grantee’s service with the Employer ceases prior to the Service Date
due to (i) a termination by the Employer without “cause” (as defined below), or
(ii) a resignation by the Grantee with “good reason” (as defined below), then
the Grantee shall become vested as of the Service Date in a number of
Performance Units determined by multiplying (A) the number of Performance Units
that would otherwise have then vested under Paragraph 2(a) above (but for the
cessation of the Grantee’s service), by (B) a fraction, (1) the numerator of
which is the number of days of continuous service performed by the Grantee for
the Employer during the Performance Period, and (2) the denominator of which is
730, subject to the Grantee’s execution and delivery of a general release of
claims against the Company and its affiliates in a form prescribed by the
Company and subject further to that release becoming irrevocable within 45 days
following the Grantee’s cessation of service. Any Performance Units that cannot
vest because of the pro-ration described above will be forfeited as of the date
the Grantee’s service ceases and the Grantee shall not have any further rights
with respect to those Performance Units. Any Performance Units that do not vest
because of the failure to fully satisfy the applicable performance goal(s) shall
be forfeited as of the Service Date and the Grantee shall not have any further
rights with respect to those Performance Units.

(d) If prior to the Service Date the Grantee’s employment or service with the
Employer ceases for any reason other than those described in Paragraphs 2(b) or
2(c) above, or if the Grantee’s service is terminated by the Employer for cause
(or due to a resignation by the Grantee in anticipation of a termination for
cause) after the Service Date and before the payment date described below in
Paragraph 3, all the Performance Units shall be immediately forfeited and the
Grantee shall not have any further rights with respect to this Grant.

 

-2-



--------------------------------------------------------------------------------

(e) For purposes of this Agreement:

(i) “cause” will have the meaning defined in any employment agreement, offer
letter or similar agreement between the Employer and the Grantee or, in the
absence of such an agreement: (A) the Grantee’s conviction of a felony, or (B) a
determination of the Committee that the Grantee has: (1) committed an act of
fraud, embezzlement or theft, (2) caused intentional damage to the property of
the Employer, (3) materially breached any agreement with the Employer, any duty
owed to the Company or its stockholders or any published policy of the Employer,
which breach (if curable) is not cured within 30 days after receiving written
notice from the Employer identifying the breach, or (4) engaged in gross
misconduct or gross negligence in the course of employment or service.

(ii) “good reason” will have the meaning defined in any employment agreement,
offer letter or similar agreement between the Employer and the Grantee or, in
the absence of such an agreement: (A) a material diminution of the Grantee’s
title, authority or duties, (B) a material reduction in the Grantee’s base
salary, or (C) a relocation by more than 50 miles of the Grantee’s principal
worksite; provided that, any such event will constitute “good reason” only if
the Grantee notifies the Employer in writing of such event within 90 days
following the initial occurrence thereof, the Employer fails to cure such event
within 30 days after receipt from the Grantee of that written notice, and the
Grantee resigns his or her employment within 30 days following the expiration of
that cure period.

(iii) “total disability” means a condition entitling the Grantee to benefits
under any long-term disability plan or policy maintained or funded by the
Employer.

3. Time and Form of Payment with Respect to Performance Units. The Grantee shall
receive a distribution with respect to vested Performance Units within two and
one-half months following the applicable vesting date (i.e., the Service Date,
for Performance Units vesting pursuant to Paragraphs 2(a) or 2(c), or the date
of cessation of the Grantee’s service, for Performance Units vesting pursuant to
Paragraph 2(b)). The Performance Units will be distributed in shares of Company
Stock, with each vested Performance Unit representing the right to receive one
share of Company Stock.

4. Dividend Equivalents. At the same time that the Performance Units are
converted to shares of Company Stock and distributed to the Grantee as set forth
in Paragraph 3 above, the Company shall pay to the Grantee a lump sum cash
payment equal to the sum of the dividends that would have been payable between
the Date of Grant and the date of such distribution with respect to a number of
shares of Company Stock equal to the number of shares then distributable
(equitably adjusted by the Committee to take into account any stock splits,
reverse splits, mergers, recapitalizations or similar events occurring during
such period). If or to the extent the Performance Units are forfeited, dividend
equivalent payments will not be made under this Paragraph.

 

-3-



--------------------------------------------------------------------------------

5. Dissolution or Liquidation; Sale or Merger. The provisions of the Plan
applicable to a dissolution, liquidation, sale or merger of the Company shall
apply to this Grant, and in the event of a dissolution, liquidation, sale or
merger of the Company or any similar event or transaction, the Committee may
shorten the Performance Period and accelerate settlement of this Grant based on
performance through the end of such abbreviated performance period or take such
other actions as it deems appropriate and consistent with the Plan.

6. Acknowledgment by Grantee. By accepting this Grant, the Grantee acknowledges
that with respect to any right to distribution and payment pursuant to this
Grant, the Grantee is and shall be an unsecured general creditor of the Company
without any preference as against other unsecured general creditors of the
Company, and the Grantee hereby covenants for him or herself, and anyone at any
time claiming through or under the Grantee, not to claim any such preference,
and hereby disclaims and waives any such preference which may at any time be at
issue, to the fullest extent permitted by applicable law. The Grantee also
hereby agrees to be bound by the terms and conditions of the Plan and this
Agreement. The Grantee further agrees to be bound by the determinations and
decisions of the Committee with respect to this Grant and the Plan and the
Grantee’s rights to benefits under this Grant and the Plan, and agrees that all
such determinations and decisions of the Committee shall be binding on the
Grantee, his or her beneficiaries and any other person having or claiming an
interest under this Grant and the Plan on behalf of the Grantee.

7. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) The obligation of the Company to deliver shares of Company Stock hereunder
shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. The issuance of shares of Company Stock and the payment of cash
to the Grantee pursuant to this Grant, if any, are subject to any applicable
taxes and other laws or regulations of the United States and of any state having
jurisdiction thereof.

(b) As a condition to the receipt of any shares of Company Stock upon
distribution of the earned and vested Performance Units, the Grantee (i) agrees
to be bound by the Company’s policies, including, but not limited to, the
Company’s Insider Trading Policy, Clawback Policy, Anti-Hedging Policy and Stock
Ownership Guidelines, and (ii) understands that there may be certain times
during the year that the Grantee will be prohibited from selling, transferring,
donating, assigning, mortgaging, hypothecating or otherwise encumbering the
shares.

 

-4-



--------------------------------------------------------------------------------

8. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. This Grant is subject to the
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Company Stock, (c) changes in
capitalization of the Company, and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, its decisions shall be conclusive as to any
questions arising hereunder and the Grantee’s acceptance of this Grant is the
Grantee’s agreement to be bound by the interpretations and decisions of the
Committee with respect to this Agreement and the Plan.

9. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 4 hereof) or the right to vote, with respect to any
Performance Units.

10. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Grantee any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

11. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
reaffirms and acknowledges his or her obligations under the Nondisclosure and
Noncompete Agreement for Management Employees.

12. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Grantee under this Agreement may be transferred, assigned,
pledged, or encumbered by the Grantee and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Grantee only for the
benefit of the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Performance Units or dividend equivalents under this Grant by the Grantee shall
be null, void and without effect. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company. This Grant
may be assigned by the Company without the Grantee’s consent.

13. Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Subject to Committee approval, the Grantee may
elect to satisfy any tax withholding obligation of the Employer with respect to

 

-5-



--------------------------------------------------------------------------------

the distribution of shares of Company Stock under this Grant by having shares of
Company Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities. Notwithstanding anything to the contrary herein or the
Plan, until the Grantee has satisfied the Employer’s withholding obligation with
respect to this Grant, the Grantee shall not have any rights to sell or transfer
any shares of Company Stock that have been distributed to the Grantee pursuant
to Paragraph 3 above.

14. Effect on Other Benefits. The value of this Grant and the shares of Company
Stock and dividend equivalents potentially distributable hereunder shall not be
considered eligible earnings for purposes of any other plan maintained by the
Company or the Employer, and such value shall not be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

15. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

16. Notice. Notices permitted or required under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier addressed, in the case of the Company, c/o its General Counsel
at its principal executive office and, in the case of the Grantee, to his or her
most recent address set forth in the personnel records of the Company.

17. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof.

18. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the parties hereto. Any
such written amendment must be approved by the Committee or its delegate to be
effective against the Company.

19. Consent to Electronic Delivery. The Grantee hereby authorizes the Company to
deliver electronically any prospectuses or other documentation related to this
Grant, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
Paragraph may be revoked by the Grantee at any time by written notice to the
Company.

 

-6-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
on this 21st day of March, 2013.

 

Attest:     NUTRISYSTEM, INC. By:  

/s/ Kathleen Simone

    By:  

/s/ Dawn Zier

Name:   Kathleen Simone     Name:   Dawn Zier Title:   SVP, Finance & Controller
    Title:   Chief Executive Officer

I hereby accept the grant of Performance Units described in this Agreement, and
I agree to be bound by the terms of the Plan and this Agreement. I hereby
further agree that all of the decisions and determinations of the Committee
shall be final and binding.

 

     

/s/ Keira Krausz

      Grantee: Keira Krausz

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

The performance measure applicable to this Grant is the Company’s cumulative,
adjusted earnings per share for the Performance Period (“EPS”). For these
purposes, EPS will be determined and certified by the Company and will mean the
Company’s cumulative earnings per share, as reported in the Company’s periodic
reports filed with the SEC for the applicable period, adjusted to exclude the
impact of employee severance obligations incurred during that period.

Subject to the other terms of the Agreement, the Performance Units will vest and
become payable, if at all, based on the following schedule:

 

EPS

   Percentage
of the
Target
Award
Vesting  

Less than $0.42

     0 % 

$0.42

     50 % 

$0.70

     100 % 

$0.95 or more

     150 % 

If EPS is between the inflection points specified above, the percentage of the
Target Award vesting will be determined by linear interpolation.